a




                                  UNITED STATES DISTRICT COURT
                                                                                        FILED
                                  FOR THE DISTRICT OF COLUMBIA                           MAY - 5 2011
                                                                                  Clark, U.S. Diskict & Bankruptcy
                                                                                 Courts for the District of Columbia
    Barbara M. Bush,                                       )
                                                           )
                   Plaintiff,                              )
                                                           )
                   v.                                      )      Civil Action No.      11        J~:JR
                                                           )
    Headquarters for U.S. Attorney General                 )
    Gonzalez et aI.,                                       )
                                                           )
                   Defendants.                             )


                                       MEMORANDUM OPINION

           This matter is before the Court on its review of the plaintiff s pro se complaint and

    application to proceed in forma pauperis. The application will be granted and the complaint will

    be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

    dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

           The plaintiff is a resident of Hyattsville, Maryland, suing the United States for allegedly

    detaining her without due process of law. See Complaint at 2. Although the complaint lacks

    clarity and cohesion, the plaintiff seems to allege that while confined at a federal prison for a

    mental competency evaluation, she was interrogated and tortured. She seeks $50,000 in damages

    "for the imprisonment and torture." !d. at 7.

           A claim for monetary damages against the United States is cognizable under the Federal

    Tort Claims Act ("FTC A"), 28 U.S.C. §§ 2671 et seq. Such a claim is maintainable, however,

    only after the plaintiff has exhausted administrative remedies by "first present[ing] the claim to

    the appropriate Federal agency .... " 28 U.S.C. § 2675. This exhaustion requirement is

    jurisdictional. See GAFCorp. v. United States, 818 F.2d 901,917-20 (D.C. Cir. 1987); Jackson

    v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v.   us. Postal Service, 937 F. Supp.
11, 14 (D.D.C. 1996). The plaintiff has not indicated that she exhausted her administrative

remedies under the FTCA. Therefore, the complaint will be dismissed. See Abdurrahman v.

Engstrom, 168 Fed.Appx. 445,445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly

dismissed case [based on unexhausted FTCA claim] for lack of subject matter jurisdiction.").)




                                           ~/),ib~
                                              nit   States DIstnct Judge
Date: April   31L, 2011




       ) A separate Order accompanies this Memorandum Opinion.

                                               2